USCA4 Appeal: 22-1137      Doc: 5        Filed: 08/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1137


        ZHEMEI YANG,

                            Plaintiff - Appellant,

                     v.

        JANETTE EDWARD; YANMEI LIU; SU-LING HSUEH, a/k/a Sophia Mineyev,
        a/k/a Sophia Natalia,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:21-cv-01026-LO-TCB)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Zhemei Yang, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1137      Doc: 5        Filed: 08/25/2022     Pg: 2 of 2




        PER CURIAM:

              Zhemei Yang appeals the district court’s order dismissing her civil complaint and

        amended complaint as frivolous. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. Yang v. Edward, No. 1:21-cv-01026-

        LO-TCB (E.D. Va. Dec. 14, 2021). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2